Title: From John Adams to William Ellery, 19 May 1790
From: Adams, John
To: Ellery, William



Dear Sir
New York May 19 1790.

I have received your favor of the 13th. as I did that of march in due season—One wishes to be informed of all facts in which the public is interested—but the details of Rhode Island manoeuvres is distressing.  The Senate yesterday passed a bill, which cutts off all communication with Rhode Island, if she chooses such a solitary selfish and unsocial system.  The bill passed by a great majority and the Senators appear very decided in this business.  I would send you a copy of the bill, if I had one, but it is not necessary to send to town to get one, because the newspapers have already contained the substance of the bill, and the true bill as it passed will be with you in the gazettes before this letter.
If the inland part of your people are so abandoned as to refuse still to ratify the Constitution, there will be no part left for the Seaports, but to do what I think they ought to have done long ago, meet and adopt the Constitution for themselves and petition congress to be received and protected.  Your views and wishes I have communicated to several gentlemen in confidence, but not to the President.  He has been very ill and unable to attend to business.  It is a rule with me to meddle as little as possible in appointments; and I know not who are candidates for the office you speak of at New Port.  Whenever my opinion is asked, concerning any candidates within my acquaintance, I always give it according to my best judgment—I presume that the applications of your Antis, are made to other men, to such as they have consulted with already too long.—Your convention meet next monday—Our bill cannot pass the house soon enough to reach you till many days after.  I sincerely hope that your people will adopt the Constitution and send us an account of it before the bill passes the house.—I know not the character of the Governor friend Mr Thompson: but possession you know is eleven points and if there is not any pointed objection against him, it would not I presume be difficult to gratify the Governor.

John Adams